Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 04/26/21. Claims 1 and 3 have been amended; claims 4-20 have been canceled; and new claims 21 and 22 are added. 
Claims 1-3, 21 and 22 are pending.

Claim Rejections - 35 USC § 112
Rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn due to the amendment dated 04/26/21.
Allowable Subject Matter
Claims 1-3, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…wherein a parasitic capacitance Cgs is formed between the source electrode and the gate electrode; when the display panel is in an operating state, scan signals on the scan line comprise a high level Vgh, a first low level Vgl1, and a second low level Vgl2, the high level Vgh is higher than 16the first low level Vgl1, the first low level Vgl1 is higher than the second low level Vgl2, the second low level Vgl2 is located on a falling edge side of the high level Vgh, and a second duration of the second low level Vgl2 is twice of a first duration of the high level Vgh, a high level falling edge of the scan signal on the fore-stage scan line synchronizes with a high level rising edge of the scan signal on the current-stage scan line; the storage capacitance Cst satisfies Cst = (Vgh-Vgl1) x Cgs/(Vgl1-Vgl2).”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2 and 3 are allowed by virtue of their dependency.
The primary reason for the allowance of the independent claim 21 is the inclusion of the limitation 
“…wherein a parasitic capacitance Cgs is formed between the source electrode and the gate electrode; when the display panel is in an operating state, scan signals on the scan line comprise a high level Vgh, a first low level Vgl1, and a second low level Vgl2, the high level Vgh is higher than 16the first low level Vgl1, the first low level Vgl1 is higher than the second low level Vgl2, the second low level Vgl2 is located on a falling edge side of the high level Vgh, and a second duration of the second low level Vgl2 is twice of a first duration of the high level Vgh, a high level falling edge of the scan signal on the fore-stage scan line synchronizes with a high level rising edge of the scan signal on the current-stage scan line; the storage capacitance Cst satisfies Cst = (Vgh-Vgl1) x Cgs/(Vgl1-Vgl2).”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 11.

The primary reason for the allowance of the independent claim 22 is the inclusion of the limitation 
“…wherein a parasitic capacitance Cgs is formed between the source electrode and the gate electrode; when the display panel is in an operating state, scan signals on the scan line comprise a high level Vgh, a first low level Vgl1, and a second low level Vgl2, the high level Vgh is higher than 16the first low level Vgl1, the first low level Vgl1 is higher than the second low level Vgl2, the second low level Vgl2 is located on a falling edge side of the high level Vgh, and a second duration of the second low level Vgl2 is equivalent of a first duration of the high level Vgh, a high level falling edge of the scan signal on the fore-stage scan line synchronizes with a high level rising edge of the scan signal on the current-stage scan line; the storage capacitance Cst satisfies Cst = (Vgh-Vgl1) x Cgs/(Vgl1-Vgl2).”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 22.
Kim et al. US Pat. 5339181, Lee US Pat. 6421038 and Takeuchi et al. US 2020/0126502 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871